     Case 2:17-cv-01721-TLN-AC Document 33 Filed 01/25/21 Page 1 of 1


 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   JOSEPH R. WHEELER, State Bar No. 216721
     Supervising Deputy Attorney General
 3   R. LAWRENCE BRAGG, State Bar No. 119194
     Supervising Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7334
 6    Fax: (916) 324-5205
      E-mail: Lawrence.Bragg@doj.ca.gov
 7   Attorneys for Defendants-Special Appearance
 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                     SACRAMENTO DIVISION
11

12
     LAWRENCE GEORGE HASH,                               2:17-cv-1721 TLN AC P
13
                                              Plaintiff, [PROPOSED] ORDER
14
                   v.
15

16   T. RALLOS, et al.,
17

18

19        GOOD CAUSE APPEARING,

20        IT IS ORDERED that Defendants’ Request for an Extension of Time to File Waivers of

21   Service of Process is GRANTED. The deadline to file the waivers of service of process in this

22   case is extended to February 12, 2021.

23   DATED: January 25, 2021

24

25

26

27

28
                                                     1
                                                           (PROPOSED) ORDER (2:17-cv-01721 TLN AC P)
